t c no united_states tax_court francisco and angela aguirre petitioners v commissioner of internal revenue respondent docket no 9379-o0ol filed date petitioners ps filed returns for respondent r examined those returns and ps signed a form_4549 income_tax examination changes in which they waived the right to contest their tax_liability in the tax_court and consented to the immediate_assessment and collection of tax for r issued to ps a notice_of_intent_to_levy with respect to ps’ taxes due for tax years ps requested a hearing pursuant to sec_6330 i r c solely to dispute the amount of their tax_liabilities for r sent a notice_of_determination to ps stating that collection of their tax_liability for would proceed ps petitioned this court to review r’s determination r subsequently filed a motion for summary_judgment to which ps did not respond held ps may not contest their underlying tax_liability for tax years because by signing form_4549 they consented to the immediate_assessment and collection of tax for those years francisco and angela aguirre pro_se david c holtz for respondent opinion colvin judge this matter is before the court on respondent’s motion for summary_judgment for reasons stated below we will grant respondent’s motion all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background petitioners are married and lived in hacienda heights california when they filed their petition petitioners filed joint returns for and respondent examined petitioners’ and returns in on date petitioners signed a form_4549 income_tax examination changes in which they consented to the immediate_assessment and collection of tax for and it stated consent to assessment and collection - i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus any additional interest as provided by law i understand that this report is subject_to acceptance by the district_director in respondent sent to petitioners a notice_of_intent_to_levy and notice of your right to a hearing relating to petitioners’ tax years petitioners then filed a form request for a collection_due_process_hearing for those tax years ’ petitioners requested the hearing solely to dispute the correctness of their underlying tax_liabilities on date respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or the determination_letter in which respondent stated that collection from petitioners of their tax_liability for would proceed on date petitioners filed a petition for lien or levy action under sec_6320 or sec_6330 d respondent filed a motion for summary_judgment on date on date the court issued an order directing petitioners to file a response to respondent's motion the order included a reminder to the parties that the case would be called from the calendar at the date los angeles california trial session petitioners failed to file a response to respondent's motion and they did not attend or have someone appear on their behalf at the calendar call ' the record does not indicate whether respondent conducted a hearing in petitioners’ case - - discussion a contentions of the parties respondent contends inter alia that petitioners waived their right to challenge collection of their tax_liability for because they signed form_4549 consenting to the immediate_assessment and collection of their tax_liability for those years in their petition petitioners stated as a basis for relief only that we disagree with the determination because although we were present at the time of the original audit many of our deductions were disallowed when they were correct we have been requesting an audit_reconsideration to present general ledegers sic and documents properly organized in order to verify our deductions ina cohesive manner b summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions affidavits and any other acceptable materials show that there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 79_tc_340 cc analysis no genuine issues of material fact preclude us from deciding this matter rule b we conclude that respondent is entitled to summary_judgment first by signing form_4549 petitioners consented to the immediate_assessment and collection of their tax_liability for see 65_tc_351 form_4549 is evidence of the taxpayer’s consent to the immediate_assessment and collection of the proposed deficiency petitioners cannot now challenge the tax_liability to which they have consented petitioners signed the form_4549 in before enactment in of sec_6320 and sec_6330 which provide procedures for an appeals_office hearing and judicial review of collection actions however our deficiency jurisdiction existed in by signing the form_4549 petitioners explicitly waived the right to contest in the tax_court their tax_liability for the years included in the form_4549 petitioners thus expressly waived the opportunity to obtain prepayment judicial review of their tax_liability for those years petitioners requested the sec_6330 hearing and filed their petition in this case solely to dispute the correctness of their underlying tax_liabilities the sec_6320 and sec_6330 were enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 -- - fact that sec_6330 now provides an opportunity to contest tax_liability for taxpayers who did not receive a notice_of_deficiency sec_6330 b provides no consolation to petitioners who themselves made the choice not to receive such notice see 114_tc_604 taxpayers who deliberately refused to accept delivery of the notices of deficiency repudiated the opportunity to contest the notices of deficiency in the tax_court second by failing to file a response to respondent’s motion and to attend the calendar call or have someone appear on their behalf petitioners waived their right to contest the motion rule d lunsford v commissioner t c __ accordingly we will grant respondent's motion for summary_judgment an appropriate order and decision will be entered
